Action for conversion of six cheeks totaling $31,900. The complaint sets forth six causes of action, the first of which alleges that the plaintiff was the owner of a check in the amount of $1,100; that the same was stolen from the plaintiff by Angelo Priola, one of its employees, and deposited with defendants in a marginal trading account maintained by Priola under the name of Irma Shafflin, his wife. The second and third causes of action are similar to the first, except that they refer to other checks of $2,000 and $800, respectively. The fourth cause of action alleges that Priola forged a cheek in the sum of $10,000 in the name of Nicosia Brothers, a corporate depositor of plaintiff; that this check was deposited with defendants in the Irma Shafflin account. Similar transactions involving forged checks of $10,000 and $8,000, respectively are described in the fifth and sixth causes of action. Judgment entered on a verdict for defendants, after trial at Trial Term, unanimously affirmed, with costs. No opinion. Present —Martin, P. J., McAvoy, Townley, Untermyer and Cohn, JJ.